Name: 2007/821/EC: Council Decision of 8Ã November 2007 on the conclusion of the Agreement between the European Community and the Republic of Albania on the facilitation of the issuance of visas
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  international law
 Date Published: 2007-12-19

 19.12.2007 EN Official Journal of the European Union L 334/84 COUNCIL DECISION of 8 November 2007 on the conclusion of the Agreement between the European Community and the Republic of Albania on the facilitation of the issuance of visas (2007/821/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(b)(i) and (ii), in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated on behalf of the European Community an Agreement with the Republic of Albania on the facilitation of the issuance of visas. (2) The Agreement was signed, on behalf of the European Community, on 18 September 2007 subject to its possible conclusion at a later date, in accordance with a Council Decision adopted on 18 September 2007. (3) The Agreement should be approved. (4) The Agreement establishes a Joint Committee for the management of the Agreement, which may adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the Community position in this case. (5) In accordance with the Protocol on the position of the United Kingdom and Ireland, and the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and to the Treaty establishing the European Community, the United Kingdom and Ireland are not taking part in the adoption of this Decision and are not bound by it or subject to its application. (6) In accordance with the Protocol on the position of Denmark, annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not take part in the adoption of this Decision and is not bound by it or subject to its application, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and the Republic of Albania on the facilitation of the issuance of visas is hereby approved on behalf of the Community. The text of the agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 14(1) of the Agreement (2). Article 3 The Commission, assisted by experts from Member States, shall represent the Community in the Joint Committee of experts established by Article 12 of the Agreement. Article 4 The position of the Community within the Joint Committee of experts with regard to the adoption of its rules of procedure as required under Article 12(4) of the Agreement shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 8 November 2007. For the Council The President R. PEREIRA (1) Opinion delivered on 24 October 2007 (not yet published in the Official Journal). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. AGREEMENT between the European Community and the Republic of Albania on the facilitation of the issuance of visas THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, and THE REPUBLIC OF ALBANIA, hereinafter referred to as the Parties, HAVING REGARD to the Stabilisation and Association Agreement (SAA) between the European Community and the Republic of Albania, which was signed on 12 June 2006 and which currently governs the relations with the Republic of Albania, REAFFIRMING the intention to cooperate closely within the framework of the existing SAA structures for the liberalisation of the visa regime between the Republic of Albania and the European Union, in line with the conclusions of the EU-Western Balkans Summit held in Thessaloniki on 21 June 2003, DESIRING, as a first concrete step towards the visa-free travel regime, to facilitate people-to-people contacts as an important condition for the steady development of economic, humanitarian, cultural, scientific and other ties, by facilitating the issuing of visas to citizens of the Republic of Albania, BEARING IN MIND that, as from 4 August 2000, EU citizens are exempted from the visa requirement when travelling to the Republic of Albania for a period of time not exceeding 90 days per period of 180 days or transiting through the territory of the Republic of Albania, RECOGNISING that if the Republic of Albania was to reintroduce the visa requirement for EU citizens, the same facilitations granted under this agreement to the citizens of the Republic of Albania would automatically, on the basis of reciprocity, apply to EU citizens, RECOGNISING that visa facilitation should not lead to illegal migration and paying special attention to security and readmission, HAVING REGARD to the entry into force of the agreement between the European Community and the Republic of Albania on the readmission of persons residing without authorisation, TAKING INTO ACCOUNT the Protocol on the position of the United Kingdom and Ireland and the Protocol integrating the Schengen acquis into the framework of the European Union, annexed to the Treaty on European Union and the Treaty establishing the European Community and confirming that the provisions of this agreement do not apply to the United Kingdom and Ireland, TAKING INTO ACCOUNT the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty establishing the European Community and confirming that the provisions of this agreement do not apply to the Kingdom of Denmark, HAVE AGREED AS FOLLOWS: Article 1 Purpose and scope of application 1. The purpose of this Agreement is to facilitate the issuance of visas for an intended stay of no more than 90 days per period of 180 days to the citizens of the Republic of Albania. 2. If the Republic of Albania was to reintroduce the visa requirement for EU citizens or certain categories of EU citizens, the same facilitations granted under this agreement to the citizens of the Republic of Albania would automatically, on the basis of reciprocity, apply to EU citizens concerned. Article 2 General clause 1. The visa facilitations provided in this Agreement shall apply to citizens of the Republic of Albania only insofar as they are not exempted from the visa requirement by the laws and regulations of the Community or the Member States, the present agreement or other international agreements. 2. The national law of the Republic of Albania, or of the Member States or Community law shall apply to issues not covered by the provisions of this Agreement, such as the refusal to issue a visa, recognition of travel documents, proof of sufficient means of subsistence and the refusal of entry and expulsion measures. Article 3 Definitions For the purpose of this Agreement: (a) Member State shall mean any Member State of the European Union, with the exception of the Kingdom of Denmark, the Republic of Ireland and the United Kingdom; (b) citizen of the European Union shall mean a national of a Member State as defined in point (a); (c) citizen of the Republic of Albania shall mean a person who possesses Albanian citizenship; (d) visa shall mean an authorisation issued by a Member State or a decision taken by such State which is required with a view to:  entry for an intended stay in that Member State or in several Member States of no more than 90 days in total,  entry for transit through the territory of that Member State or several Member States; (e) legally residing person shall mean a citizen of the Republic of Albania authorised or entitled to stay for more than 90 days in the territory of a Member State, on the basis of Community or national legislation. Article 4 Documentary evidence regarding the purpose of the journey 1. For the following categories of citizens of the Republic of Albania the following documents are sufficient for justifying the purpose of the journey to the other Party: (a) for members of official delegations who, following an official invitation addressed to the Republic of Albania, shall participate in meetings, consultations, negotiations or exchange programmes, as well as in events held in the territory of the Member States by intergovernmental organisations:  a letter issued by an Albanian authority confirming that the applicant is a member of the Albanian delegation travelling to the territory of the Member States to participate in the aforementioned events, accompanied by a copy of the official invitation; (b) for business people and representatives of business organisations:  a written request from a host legal person or company, organisation, or an office or branch of such legal person or company, State or local authorities of the Member States or organising committees of trade and industrial exhibitions, conferences and symposia held in the territories of the Member States, endorsed by a Chamber of Commerce of the Republic of Albania; (c) for journalists:  a certificate or other document issued by a professional organisation proving that the person concerned is a qualified journalist and a document issued by his/her employer stating that the purpose of the journey is to carry out journalistic work; (d) for persons participating in scientific, cultural and artistic activities, including university and other exchange programmes:  a written request from the host organisation to participate in those activities; (e) for representatives of civil society organisations when undertaking trips for the purposes of educational training, seminars, conferences, including in the framework of exchange programmes:  a written request issued by the host organisation, a confirmation that the person is representing the civil society organisation and the certificate on establishment of such organisation from the relevant Register issued by a State authority in accordance with the national legislation; (f) for pupils, students, post-graduate students and accompanying teachers who undertake trips for the purposes of study or educational training, including in the framework of exchange programmes as well as other school-related activities:  a written request or a certificate of enrolment from the host university, academy, institute, college or school or student cards or certificates of the courses to be attended; (g) for participants in international sports events and persons accompanying them in a professional capacity:  a written request from the host organisation: competent authorities, national sport federations or National Olympic Committees of the Member States; (h) for participants in official exchange programmes organised by twin cities:  a written request of the Head of Administration/Mayor of these cities; (i) for close relatives  spouse, children (including adopted), parents (including custodians), grandparents and grandchildren  visiting Albanian citizens legally residing in the territory of the Member States:  a written request from the host person; (j) for visiting military and civil burial grounds:  an official document confirming the existence and preservation of the grave as well as family or other relationship between the applicant and the buried; (k) for persons politically persecuted during the communist regime in the Republic of Albania:  the certificate issued by the Institute for the Integration of the Persecuted Persons in accordance with Article 3 of Law no 7748 of 29.07.1993, indicating the status of being a person politically persecuted during the communist regime in the Republic of Albania and a letter of invitation from a competent authority, national or international organisation including NGO of a Member State or by a European institution for participating in activities as appropriate including activities related to their status; (l) for drivers conducting international cargo and passenger transportation services to the territories of the Member States in vehicles registered in the Republic of Albania:  a written request from the national association (union) of carriers of the Republic of Albania providing for international road transportation, stating the purpose, duration and frequency of the trips; (m) for persons travelling for tourism:  a certificate or voucher from a travel agency or a tour operator accredited by Member States in the framework of the local consular cooperation confirming the booking of an organised trip; (n) for persons visiting for medical reasons and necessary accompanying persons:  an official document of the medical institution confirming necessity of medical care in this institution, the necessity of being accompanied, and proof of sufficient financial means to pay for the medical treatment; (o) for members of the professions participating in international exhibitions, conferences, symposia, seminars or other similar events held in the territory of the Member States:  a written request from the host organisation confirming that the person concerned is participating in the event; (p) for members of train, refrigerator and locomotive crews in international trains, travelling to the territories of the Member States:  a written request from the competent railway company of the Republic of Albania stating the purpose, duration and frequency of the trips; (q) for persons visiting for burial ceremonies:  an official document confirming the fact of death as well as confirmation of the family or other relationship between the applicant and the buried; (r) for representatives of the religious communities:  a written request from a religious community registered in the Republic of Albania, stating the purpose, duration and frequency of the trips. 2. The written request mentioned in paragraph 1 of this Article shall contain the following items: (a) for the invited person  name and surname, date of birth, sex, citizenship, number of the identity document, time and purpose of the journey, number of entries and where relevant the name of the spouse and children accompanying the invited person; (b) for the inviting person  name, surname and address; or (c) for the inviting legal person, company or organisation  full name and address, and:  if the request is issued by an organisation, the name and position of the person who signs the request,  if the inviting person is a legal person or company or an office or a branch of such legal person or company established in the territory of a Member State, the registration number as required by the national law of the Member State concerned. 3. For the categories of persons mentioned in paragraph 1 of this Article, all categories of visa are issued according to the simplified procedure without requiring any other justification, invitation or validation concerning the purpose of the journey, provided for by the legislation of the Member States. Article 5 Issuance of multiple-entry visas 1. Diplomatic missions and consular posts of the Member States shall issue multiple-entry visas with a term of validity of up to five years to the following categories of persons: (a) members of the Council of Ministers, Parliament, Constitutional Court and Supreme Court, if they are not exempted from the visa requirement by the present Agreement, in the exercise of their duties, with a term of validity limited to their term of office if this is less than five years; (b) permanent members of official delegations who, following an official invitation addressed to the Republic of Albania, shall regularly participate in meetings, consultations, negotiations or exchange programmes, as well as in events held in the territory of the Member States by intergovernmental organisations; (c) spouses and children (including adopted), who are under the age of 21 or are dependent, visiting Albanian citizens legally residing in the territory of the Member States with the term of validity limited to the duration of the validity of their authorisation for legal residence. 2. Diplomatic missions and consular posts of the Member States shall issue multiple-entry visas with the term of validity of up to one year to the following categories of persons, provided that during the previous year they have obtained at least one visa, have made use of it in accordance with the laws on entry and stay of the visited State and that there are reasons for requesting a multiple-entry visa: (a) members of official delegations who, following an official invitation addressed to the Republic of Albania, shall regularly participate in meetings, consultations, negotiations or exchange programmes, as well as in events held in the territory of the Member States by intergovernmental organisations; (b) business people and representatives of business organisations who regularly travel to the Member States; (c) persons participating in scientific, cultural and artistic activities, including university and other exchange programmes, who regularly travel to the Member States; (d) participants in international sports events and persons accompanying them in a professional capacity; (e) journalists; (f) participants in official exchange programmes organised by twin cities; (g) drivers conducting international cargo and passenger transportation services to the territories of the Member States in vehicles registered in the Republic of Albania; (h) persons needing to visit regularly for medical reasons and necessary accompanying persons; (i) members of train, refrigerator and locomotive crews in international trains, travelling to the territories of the Member States; (j) students and post-graduate students who regularly travel for the purposes of study or educational training, including in the framework of exchange programmes; (k) representatives of the religious communities in the Republic of Albania, who regularly travel to the Member States; (l) representatives of civil society organisations travelling regularly to Member States for the purposes of educational training, seminars, conferences, including in the framework of exchange programmes; (m) members of the professions participating in international exhibitions, conferences, symposia, seminars or other similar events who regularly travel to the Member States. 3. Diplomatic missions and consular posts of the Member States shall issue multiple-entry visas with a term of validity of a minimum of two years and a maximum of five years to the categories of persons referred to in paragraph 2 of this Article, provided that during the previous two years they have made use of the one year multiple-entry visas in accordance with the laws on entry and stay of the visited State and that the reasons for requesting a multiple-entry visa are still valid. 4. The total period of stay of persons referred to in paragraphs 1 to 3 of this Article shall not exceed 90 days per period of 180 days in the territory of the Member States. Article 6 Fees for processing visa applications 1. The fee for processing visa applications of citizens of the Republic of Albania shall amount to EUR 35. The aforementioned amount may be reviewed in accordance with the procedure provided for in Article 14(4). If the Republic of Albania was to reintroduce the visa requirement for EU citizens, the visa fee to be charged by the Republic of Albania shall not be higher than EUR 35 or the amount agreed if the fee is reviewed in accordance with the procedure provided for in Article 14(4). 2. Fees for processing the visa application are waived for the following categories of persons: (a) close relatives  spouses, children (including adopted), parents (including custodians), grandparents and grandchildren of Albanian citizens legally residing in the territory of the Member States; (b) members of official delegations who, following an official invitation addressed to the Republic of Albania, shall participate in meetings, consultations, negotiations or exchange programmes, as well as in events held in the territory of the Member States by intergovernmental organisations; (c) members of the Council of Ministers, Parliament, Constitutional Court and Supreme Court, if they are not exempted from the visa requirement by the present Agreement; (d) pupils, students, post-graduate students and accompanying teachers who undertake trips for the purpose of study or educational training; (e) children under six years of age; (f) disabled persons and the person accompanying them, if necessary; (g) persons who have presented documents proving the necessity of their travel on humanitarian grounds, including to receive urgent medical treatment, and the person accompanying such person, or to attend a funeral of a close relative, or to visit a seriously ill close relative; (h) participants in international sports events and persons accompanying them in a professional capacity; (i) persons participating in scientific, cultural and artistic activities including university and other exchange programmes; (j) participants in official exchange programmes organised by twin cities; (k) politically persecuted persons during the communist regime; (l) pensioners; (m) representatives of civil society organisations travelling to attend meetings, seminars, exchange programmes or training courses; (n) journalists; (o) representatives of religious communities registered in the Republic of Albania; (p) drivers conducting international cargo and passenger transportation services to the territories of the Member States in vehicles registered in the Republic of Albania; (q) members of train, refrigerator and locomotive crews in international trains, travelling to the territories of the Member States; (r) members of the professions participating in international exhibitions, conferences, symposia, seminars or other similar events held in the territory of the Member States. Article 7 Length of procedures for processing visa applications 1. Diplomatic missions and consular posts of the Member States shall take a decision on the request to issue a visa within 10 calendar days of the date of the receipt of the application and documents required for issuing the visa. 2. The period of time for taking a decision on a visa application may be extended to up to 30 calendar days in individual cases, notably when further scrutiny of the application is needed. 3. The period of time for taking a decision on a visa application may be reduced to three working days or less in urgent cases. Article 8 Departure in case of lost or stolen documents Citizens of the European Union and of the Republic of Albania who have lost their identity documents, or from whom these documents have been stolen while staying in the territory of the Republic of Albania or the Member States, may leave that territory on the grounds of valid identity documents entitling to cross the border issued by diplomatic missions or consular posts of the Member States or of the Republic of Albania without any visa or other authorisation. Article 9 Extension of visa in exceptional circumstances The citizens of the Republic of Albania who do not have the possibility to leave the territory of the Member States by the time stated in their visas for reasons of force majeure shall have the term of their visas extended free of charge in accordance with the legislation applied by the receiving State for the period required for their return to the State of their residence. Article 10 Diplomatic passports 1. Citizens of the Republic of Albania, holders of valid diplomatic passports can enter, leave and transit through the territories of the Member States without visas. 2. Persons mentioned in paragraph 1 of this Article may stay in the territories of the Member States for a period not exceeding 90 days per period of 180 days. Article 11 Territorial validity of visas Subject to the national rules and regulations concerning national security of the Member States and subject to EU rules on visas with limited territorial validity, citizens of the Republic of Albania shall be entitled to travel within the territory of the Member States on an equal basis with European Union citizens. Article 12 Joint Committee for management of the Agreement 1. The Parties shall set up a Joint Committee of experts (hereinafter referred to as the Committee), composed of representatives of the European Community and of the Republic of Albania. The Community shall be represented by the Commission of the European Communities, assisted by experts from the Member States. 2. The Committee shall, in particular, have the following tasks: (a) monitoring the implementation of the present Agreement; (b) suggesting amendments or additions to the present Agreement; (c) settling disputes arising out of the interpretation or application of the provisions in this Agreement. 3. The Committee shall meet whenever necessary at the request of one of the Parties and at least once a year. 4. The Committee shall establish its rules of procedure. Article 13 Relation of this Agreement with bilateral Agreements between Member States and the Republic of Albania 1. As from its entry into force, this Agreement shall take precedence over provisions of any bilateral or multilateral agreements or arrangements concluded between individual Member States and the Republic of Albania, insofar as the provisions of the latter agreements or arrangements cover issues dealt with by the present Agreement. 2. The provisions of bilateral Agreements or arrangements between individual Member States and the Republic of Albania signed before 1 January 2007 providing for the exemption of the holders of service passports from the visa requirement, shall continue to apply for a period of five years from the entry into force of this Agreement without prejudice to the right of the Member States concerned or the Republic of Albania to denounce or suspend these bilateral agreements during this period of five years. Article 14 Final clauses 1. This Agreement shall be ratified or approved by the Parties in accordance with their respective procedures and shall enter into force on the first day of the second month following the date on which the Parties notify each other that the procedures referred to above have been completed. 2. This Agreement is concluded for an indefinite period of time, unless terminated in accordance with paragraph 5 of this Article. 3. This Agreement may be amended by written agreement of the Parties. Amendments shall enter into force after the Parties have notified each other of the completion of their internal procedures necessary for this purpose. 4. Each Party may suspend in whole or in part this Agreement for reasons of public order, protection of national security or protection of public health. The decision on suspension shall be notified to the other Party not later than 48 hours before its entry into force. The Party that has suspended the application of this Agreement shall immediately inform the other Party once the reasons for the suspension no longer apply. 5. Each Party may terminate this Agreement by giving written notice to the other Party. This Agreement shall cease to be in force 90 days after the date of such notification. Done at Brussels on the eighteenth day of September in the year two thousand and seven in duplicate in each of the official languages of the Parties, each of these texts being equally authentic. Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-KomunitÃ ¡ Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta FÃ ¶r Europeiska gemenskapen Za Evropsku zajednicu Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã Ã ºÃ  Ã ·Ã °ÃÃ µÃ ´Ã ½Ã ¸Ã Ã ³Ã  PÃ «r Kommunitetin Europian Ã Ã ° Ã Ã µÃ ¿Ã Ã ±Ã »Ã ¸Ã ºÃ ° Ã Ã »Ã ±Ã °Ã ½Ã ¸Ã  Por la RepÃ ºblica de Albania Za AlbÃ ¡nskou republiku For Republikken Albanien FÃ ¼r die Republik Albanien Albaania Vabariigi nimel Ã Ã ¹Ã ± Ã Ã · Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã iÃ ± Ã Ã ·Ã  Ã Ã »Ã ²Ã ±Ã ½Ã ¯Ã ±Ã  For the Republic of Albania Pour la RÃ ©publique d'Albanie Per la Repubblica d'Albania AlbÃ nijas Republikas vÃ rdÃ  Albanijos Respublikos vardu az AlbÃ ¡n KÃ ¶ztÃ ¡rsasÃ ¡g rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika ta' l-Albanija Voor de Republiek AlbaniÃ « W imieniu Republiki Albanii Pela RepÃ ºblica da AlbÃ nia Pentru Republica AlbÃ ¢nia Za AlbÃ ¡nsku republiku Za Republiko Albanijo Albanian tasavallan puolesta FÃ ¶r Republiken Albanien PÃ «r RepublikÃ «n e ShqipÃ «risÃ « ANNEX PROTOCOL TO THE AGREEMENT ON THE MEMBER STATES THAT DO NOT FULLY APPLY THE SCHENGEN ACQUIS Those Member States which are bound by the Schengen acquis but which do not issue yet Schengen visas, while awaiting the relevant Decision of the Council to that end, shall issue national visas the validity of which is limited to their own territory. These Member States may unilaterally recognise Schengen visas and residence permits for the transit through their territory, in accordance with European Parliament and Council Decision No 895/2006/EC of 14 June 2006. As European Parliament and Council Decision No 895/2006/EC of 14 June 2006 does not apply to Romania and Bulgaria, similar provisions will be proposed by the European Commission in order to enable these countries to unilaterally recognise Schengen visas and residence permits and other similar documents issued by other Member States not yet fully integrated into the Schengen area for the purpose of transit through their territory. JOINT DECLARATION CONCERNING DENMARK The Parties take note that the present Agreement does not apply to the procedures for issuing visas by the diplomatic missions and consular posts of the Kingdom of Denmark. In such circumstances, it is desirable that the authorities of Denmark and of the Republic of Albania conclude, without delay, a bilateral agreement on the facilitation of the issuance of short-stay visas in similar terms as the Agreement between the European Community and the Republic of Albania. JOINT DECLARATION CONCERNING THE UNITED KINGDOM AND IRELAND The Parties take note that the present Agreement does not apply to the territory of the United Kingdom and Ireland. In such circumstances, it is desirable that the authorities of the United Kingdom, Ireland and the Republic of Albania, conclude bilateral agreements on the facilitation of the issuance of visas. JOINT DECLARATION CONCERNING ICELAND AND NORWAY The Parties take note of the close relationship between the European Community and Norway and Iceland, particularly by virtue of the Agreement of 18 May 1999 concerning the association of these countries with the implementation, application and development of the Schengen acquis. In such circumstances, it is desirable that the authorities of Norway, Iceland and the Republic of Albania conclude, without delay, bilateral agreements on the facilitation of the issuance of short-stay visas in similar terms as the Agreement between the European Community and the Republic of Albania. JOINT DECLARATION CONCERNING SWISS CONFEDERATION AND LIECHTENSTEIN (if needed) If the Agreement between the EU, the EC and the Swiss Confederation concerning the Swiss Confederations association with the implementation, application and development of the Schengen acquis and the Protocols to this Agreement concerning Liechtenstein has entered into force by the time negotiations with the Republic of Albania have concluded, a similar declaration will also be made in respect of Switzerland and Liechtenstein. EUROPEAN COMMUNITY DECLARATION ON ACCESS OF VISA APPLICANTS AND HARMONISATION OF INFORMATION ON PROCEDURES FOR ISSUING SHORT-STAY VISAS AND DOCUMENTS TO BE SUBMITTED WHEN APPLYING FOR SHORT-STAY VISAS Recognising the importance of transparency for visa applicants, the European Community recalls that the legislative proposal on the recast of the Common Consular Instructions on visas for the diplomatic missions and consular posts has been adopted on 19 July 2006 by the European Commission and addresses the issue of conditions of access of visa applicants to diplomatic missions and consular posts of the Member States. Regarding the information to be provided to visa applicants the European Community considers that appropriate measures should be taken:  in general, to draw up basic information for applicants on the procedures and conditions for applying for visas and on their validity,  the European Community will draw up a list of minimum requirements in order to ensure that Albanian applicants are given coherent and uniform basic information and are required to submit, in principle, the same supporting documents. The information mentioned above including the list of accredited travel agencies and tour operators in the framework of local consular cooperation is to be disseminated widely (on the notice boards of consulates, in leaflets, on websites, etc.). The diplomatic missions and consular posts of the Member States shall provide information about existing possibilities under the Schengen acquis for facilitation of the issuing of short-stay visas on a case-by-case basis, and in particular for bona fide applicants. EUROPEAN COMMUNITY DECLARATION ON REVIEWING THE VISA REQUIREMENT FOR HOLDERS OF SERVICE PASSPORTS As the exemption of the holders of service passports from the visa requirement provided in bilateral Agreements or arrangements between individual Member States and the Republic of Albania which have been signed before 1 January 2007 shall only continue to apply for a period of five years from the entry into force of this Agreement without prejudice to the right of the Member States concerned or the Republic of Albania to denounce or suspend these bilateral agreements during this period of five years, the European Community will reassess the situation of the holders of service passports at the latest four years after the entry into force of this Agreement, in view of a possible amendment of the Agreement to that end in accordance with the procedure provided in Article 14(3). EUROPEAN COMMUNITY DECLARATION ON FACILITATIONS FOR FAMILY MEMBERS AND BONA FIDE APPLICANTS The European Community takes note of the suggestion of the Republic of Albania to give a wider definition to the notion of family members that should benefit from visa facilitation as well as of the importance that the Republic of Albania attaches to the simplification of movement of this category of persons. In order to ease the mobility of an extended number of persons which have family links (in particular sisters and brothers and their children) with citizens of Albania legally residing in the territories of Member States, the European Community invites the Member States consular offices to make full use of the existing possibilities in the acquis communautaire for facilitating the issuance of visas to this category of persons, including in particular, the simplification of documentary evidence requested for the applicants, exemptions from handling fees and where appropriate the issuing of multiple-entry visas. In addition, the European Community also invites the Member States consular offices to make full use of these possibilities for the facilitation of the issuance of visas to bona fide applicants.